                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                         No. 7:17-CR-28-1H
                          No. 7:19-CV-31-H


BORENZO CORTEZ PATRICK,             )
     Petitioner,                    )
                                    )                  ORDER
     v.
                                    )
UNITED STATES OF AMERICA,           )
     Respondent.                    )



     This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #37].         The government

filed a motion to dismiss, [DE #42], to which petitioner responded,

[DE #48].   Petitioner also filed a letter inquiring as to the

status of his § 2255 motion, [DE #50], which letter is addressed

by the contents herein.    This matter is ripe for adjudication.



                              BACKGROUND

     On May 12, 2017, petitioner pled guilty pursuant to a written

memorandum of plea agreement, to armed bank robbery, in violation

of 18 U.S.C. § 2113(a)&(d) (Count One); and brandishing a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C. §§ 924(c)(1)(A)(ii) (Count Two).         On August 8, 2017, the

court sentenced petitioner to a total term of imprisonment of 121




       Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 1 of 6
months.    Judgment was entered on August 21, 2017.           Petitioner did

not appeal.

      On February 21, 2019, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #37], seeking to withdraw

his   guilty   plea   and   alleging       various   claims   of   ineffective

assistance of counsel.      The government moves to dismiss his § 2255

as untimely.



                            COURT’S DISCUSSION



      The timeliness of petitioner’s motion is governed by 28 U.S.C.

§ 2255(f).     The pertinent text of 28 U.S.C. § 2255 provides that:

            A 1-year period of limitation shall apply to
            a motion under this section. The limitation
            period shall run from the latest of–

            (1)    the date on which           the   judgment      of
            conviction becomes final;

            (2) the date on which the impediment to making
            a motion created by governmental action in
            violation of the Constitution or laws of the
            United States is removed, if the movant was
            prevented from making a motion by such
            governmental action;

            (3) the date on which the right asserted was
            initially recognized by the Supreme Court, if
            that right has been newly recognized by the
            Supreme   Court    and   made   retroactively
            applicable to cases on collateral review; or




                                       2

          Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 2 of 6
             (4)   the date on which the facts supporting
             the claim or claims presented could have been
             discovered through the exercise of diligence.

28 U.S.C. § 2255(f)(1)-(4).

      Petitioner’s judgment was entered on August 21, 2017.                  [DE

#34].      Petitioner did not file an appeal, and therefore his

judgment     became   final   when    the   14-day   appeal   period     expired

following entry of judgment.          Clay v. United States, 537 U.S. 522,

532 (2003); United States v. Osborne, 452 F. App’x 294, 295 (4th

Cir. 2011) (unpublished) (finding petitioner had one year from the

date his judgment became final, that is, “fourteen days from the

date when judgment was ‘entered on the criminal docket’ in which

to appeal the judgment”) (citing Clay, 537 U.S. at 532; Fed. R.

App. 4(b)(1))); but cf. United States v. Sanders, 247 F.3d 139,

142 (4th Cir. 2001) (holding judgment became final on the judgment

was entered, that is “the date upon which he declined to pursue

further appellate review.”).          The court notes petitioner’s § 2255

motion was not filed until February 21, 2019, more than one year

after the judgment became final.            Therefore, petitioner’s motion

is untimely pursuant to 28 U.S.C. § 2255(f)(1).

      Petitioner argues the court should equitably toll the statute

of limitations in his case.          The statute of limitations period for

§   2255    motions   is   subject     to   equitable   tolling.   Harris    v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).           An otherwise time-

barred petitioner is entitled to equitable tolling in “those rare

                                        3

           Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 3 of 6
instances where — due to circumstances external to the party’s own

conduct — it would be unconscionable to enforce the limitation

against the party.”       Hill v. Braxton, 277 F.3d 701, 704 (4th Cir.

2002) (quoting Harris, 209 F.3d at 330). In order for equitable

tolling to apply, petitioner must demonstrate that (1) “he has

been   pursuing     his   rights   diligently”,    and   (2)   “extraordinary

circumstances stood in his way” and prevented him from timely

filing.     Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); United States v.

Sosa, 364 F.3d 507, 512 (4th Cir. 2004).

       Petitioner    alleges   his   2255     motion   was   delayed    due    to

counsel’s failure to file an appeal when requested to do so.                  [DE

#37 at 4, 11].      Petitioner also alleges that he “spoke with counsel

and wrote to counsel” explaining his research and that he was under

the impression after speaking with counsel, that counsel was going

to file his appeal.       [DE #48 at 5-6].      Petitioner alleges he wrote

several additional letters to counsel requesting information about

his direct appeal and waited for counsel’s response before filing

a § 2255 motion.      [DE #48 at 6].       Petitioner alleges after several

months passed, he discovered that an appeal was never filed and

that his filing of his § 2255 motion was delayed due to counsel’s

failure to file.      Although the government argues these reasons are

insufficient, the court finds, considering the totality of the

circumstances, that petitioner has met the heavy burden required

                                       4

          Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 4 of 6
to justify equitable tolling.        Therefore, the court hereby tolls

the statute of limitations and deems petitioner’s motion timely

filed.

      Among petitioner’s claims is an allegation that his counsel

failed to file an appeal after being requested to do so, a claim

which generally presents a factual issue requiring an evidentiary

hearing.      See United States v. Peak, 992 F.2d 39, 41 (4th Cir.

1993) (“[A] criminal defense attorney’s failure to file a notice

of appeal when requested by his client deprives the defendant of

his   Sixth    Amendment    right   to   the    assistance    of     counsel,

notwithstanding that the lost appeal may not have had a reasonable

probability of success.”).

      Therefore, pursuant to 28 U.S.C. § 636(b)(1)(B), and Rule 8

of the Federal Rules Governing § 2255 Proceedings, this matter is

hereby referred to United States Magistrate Judge Kimberly A. Swank

to conduct an evidentiary hearing and to submit a Memorandum and

Recommendation (“M&R”) to the undersigned regarding the issue of

whether petitioner instructed counsel to file an appeal.

      The Federal Public Defender is directed to assign counsel to

represent petitioner at the hearing.             After counsel has been

assigned, he or she shall file a notice of appearance.             Magistrate

Judge Swank shall then schedule and hold an evidentiary hearing,

respecting the need of counsel for both parties to have adequate

time for investigation and preparation.         The clerk is directed to

                                     5

         Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 5 of 6
serve a copy of this order on the Office of the Federal Public

Defender.

     This 16th day of June 2020.



                           ___________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
#35




                                   6

       Case 7:17-cr-00028-H Document 51 Filed 06/16/20 Page 6 of 6
